DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “210” and “220” in [0033], line 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-5, 10, 20, 22 and 47-48 are objected to because of the following informalities: 
Regarding Claim 1, in line 4, “the number” should be “a number”.
Regarding Claim 3, in lines 1-2, “wherein receiving at least one of a granularity configuration and a distribution configuration” should be “wherein receiving at least one of the granularity configuration and the distribution configuration” Appropriate correction is required.
Regarding Claim 4, in lines 5-6, “the total number of resource blocks” should be “a total number of resource blocks”.
Regarding Claim 5, in lines 3-4, “the number of subcarriers” should be “a number of subcarriers”.
Regarding Claim 10, in lines 2-3, “total number of resource blocks” should be “a total number of resource blocks”.
Regarding Claim 20, in line 6, “the number of contiguously allocated resources” should be “the number of contiguously allocated resource blocks”.
Regarding Claim 22, in line 4, “the number” should be “a number”.
Regarding Claim 47, in lines 6-7, “the total number of resource blocks” should be “a total number of resource blocks”.
	Regarding Claim 48, in lines 3-4, “the number of subcarriers” should be “a number of subcarriers”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 10-11, 22 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0329477) in view of Kim et al. (US 2021/0037505).
∈{0, 1, . . . , R−1} (also referred to as a row number), and c ∈{0, 1, . . . , C−1} (also referred to as a column number). Optionally, R is configured by the network device, and is also referred to as an interleaving parameter. For example, R is configured by using the higher layer signaling, and C may be configured by the network device, or may be implicitly indicated by configuration of the network device; [0270] P is a frequency domain granularity used for mapping from a virtual physical resource block in a bandwidth part BWP. The frequency domain granularity may be configured by using higher layer signaling, and A or Z is determined based on the frequency domain granularity used for mapping from the virtual physical resource block in the bandwidth part BWP), the granularity configuration indicating a resource granularity for the mapping ([0270] P is a frequency domain granularity used for mapping from a virtual physical resource block in a bandwidth part BWP); and
determining the mapping between the allocated virtual resource and the physical resource based on the granularity configuration and the distribution configuration ([0187] a rectangular interleaver is used to perform resource configuration or mapping, 
However, Zhang does not teach the distribution configuration indicating the number of resource groups into which the allocated virtual resource is divided when being mapped to the physical resource.
In an analogous art, Kim teaches the distribution configuration indicating the number of resource groups into which the allocated virtual resource is divided when being mapped to the physical resource ([0061] For all VRBs within each BWP, contiguous VRBs are grouped into disjoint M groups; [0064] One way to implement the interleaving satisfying with above conditions is to utilize block interleaving structure (320). Although block interleaving is already well-known and widely used, in order to apply to group based BWP-specific interleaving, several constraints should be taken into account. In case of block interleaving with row-by-row written and column-by-column read out, a column can be regarded as a group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Zhang’s method so that more flexible and efficient resource block allocation can be achieved, and coordination of scheduling for multiple UEs can be improved.

Regarding Claim 2, the combination of Zhang and Kim, specifically Zhang teaches determining the granularity configuration and the distribution configuration comprising: receiving at least one of the granularity configuration and the distribution configuration from a network device ([0270] The frequency domain granularity may be configured by using higher layer signaling).

Regarding Claim 3, the combination of Zhang and Kim, specifically Zhang teaches receiving at least one of a granularity configuration and a distribution configuration comprises: receiving the at least one of the granularity configuration and the distribution configuration via a radio resource control, RRC, signaling from the network device ([0135] Higher layer signaling is different from physical layer signaling, and may be master information block (MIB) signaling, system information block (SIB) signaling, radio resource control (RRC) signaling; [0270] The frequency domain granularity may be configured by using higher layer signaling).

	Regarding Claim 7, Zhang does not teach determining the mapping comprises: determining the number of resource groups based on the determined granularity configuration and distribution configuration.
In an analogous art, Kim teaches determining the mapping comprises: determining the number of resource groups based on the determined granularity configuration and distribution configuration ([0061] For all VRBs within each BWP, contiguous VRBs are grouped into disjoint M groups; [0064] One way to implement the interleaving satisfying with above conditions is to utilize block interleaving structure (320). Although block interleaving is already well-known and widely used, in order to apply to group based BWP-specific interleaving, several constraints should be taken into account. In case of block interleaving with row-by-row written and column-by-column read out, a column can be regarded as a group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with 

Regarding Claim 10, Zhang does not teach determining the mapping comprises: determining spacing between adjacent resource groups based on total number of resource blocks in a system bandwidth and the determined distribution configuration.
In an analogous art, Kim teaches determining the mapping comprises: determining spacing between adjacent resource groups based on total number of resource blocks in a system bandwidth and the determined distribution configuration ([0064] In case of block interleaving with row-by-row written and column-by-column read out, a column can be regarded as a group (i.e, the number of rows is the spacing when reading column-by-column, and the total number of elements in the matrix is total number of resource blocks)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Zhang’s method so that more flexible and efficient resource block allocation can be achieved, and coordination of scheduling for multiple UEs can be improved.

Regarding Claim 11, Zhang does not teach the spacing between adjacent resource groups is determined as Nspac = N / F, where N denotes the total number of resource blocks in a system bandwidth and F denotes a value of the determined distribution configuration.
	In an analogous art, Kim teaches determining the mapping comprises: determining spacing between adjacent resource groups based on total number of Nspac when reading column-by-column, and the total number of elements in the matrix is total number of resource blocks)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Zhang’s method so that more flexible and efficient resource block allocation can be achieved, and coordination of scheduling for multiple UEs can be improved.

Regarding Claim 22, Zhang teaches a method for resource allocation, comprising:
determining a mapping between an allocated virtual resource and a physical resource for a transmission from a terminal device, based on a granularity configuration and a distribution configuration for the terminal device ([0187] a rectangular interleaver is used to perform resource configuration or mapping, and a matrix is generated by using the rectangular interleaver. Row and column locations in the matrix are used for mapping taking an REG bundle as a granularity … a quantity of rows of the matrix is referred to as R (Row), and a quantity of columns of the matrix is referred to as C (Column). Further, r ∈{0, 1, . . . , R−1} (also referred to as a row number), and c ∈{0, 1, . . . , C−1} (also referred to as a column number). Optionally, R is configured by the network device, and is also referred to as an interleaving parameter. For example, R is configured by using the higher layer signaling, and C may be configured by the network device, or may be implicitly indicated by configuration of the network device; [0270] P is 
receiving the transmission from the terminal device in the physical resource ([0062] The network device receives, on a resource allocated to the terminal device, data sent by the terminal device).
However, Zhang does not teach the distribution configuration indicating the number of resource groups into which the allocated virtual resource is divided when being mapped to the physical resource.
In an analogous art, Kim teaches the distribution configuration indicating the number of resource groups into which the allocated virtual resource is divided when being mapped to the physical resource ([0061] For all VRBs within each BWP, contiguous VRBs are grouped into disjoint M groups; [0064] One way to implement the interleaving satisfying with above conditions is to utilize block interleaving structure (320). Although block interleaving is already well-known and widely used, in order to apply to group based BWP-specific interleaving, several constraints should be taken into account. In case of block interleaving with row-by-row written and column-by-column read out, a column can be regarded as a group).


Regarding Claim 47, the combination of Zhang and Kim, specifically Zhang teaches transmitting at least one of the granularity configuration and the distribution configuration to the terminal device ([0270] The frequency domain granularity may be configured by using higher layer signaling), or
determining at least one of the granularity configuration and the distribution configuration based on a predefined table associating the at least one of the granularity configuration and the distribution configuration with at least one of a subcarrier spacing, a system bandwidth and the total number of resource blocks in the system bandwidth.

	Regarding Claim 48, Zhang does not teach determining the mapping comprises: determining the resource granularity for the mapping as a resource element bundle comprising a plurality of subcarriers, based on a value of the granularity configuration and the number of subcarriers in a resource block, or
determining the number of resource groups based on the granularity configuration and distribution configuration, or
determining spacing between adjacent resource groups based on total number of resource blocks in a system bandwidth and the distribution configuration.
	In an analogous art, Kim teaches determining the mapping comprises: determining the resource granularity for the mapping as a resource element bundle 
determining the number of resource groups based on the granularity configuration and distribution configuration ([0061] For all VRBs within each BWP, contiguous VRBs are grouped into disjoint M groups; [0064] One way to implement the interleaving satisfying with above conditions is to utilize block interleaving structure (320). Although block interleaving is already well-known and widely used, in order to apply to group based BWP-specific interleaving, several constraints should be taken into account. In case of block interleaving with row-by-row written and column-by-column read out, a column can be regarded as a group), or
determining spacing between adjacent resource groups based on total number of resource blocks in a system bandwidth and the distribution configuration ([0064] In case of block interleaving with row-by-row written and column-by-column read out, a column can be regarded as a group (i.e, the number of rows is the spacing when reading column-by-column, and the total number of elements in the matrix is total number of resource blocks)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Zhang’s method so that more flexible and efficient resource block allocation can be achieved, and coordination of scheduling for multiple UEs can be improved.

Regarding Claim 49, the combination of Zhang and Kim, specifically Zhang teaches a terminal device, comprising a processor and a memory, said memory containing instructions executable by said processor whereby said terminal device is .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Kim et al. and Chae et al. (US 2020/0351904).
Regarding Claim 4, the combination of Zhang and Kim does not teach determining the granularity configuration and the distribution configuration comprising: determining at least one of the granularity configuration and the distribution configuration based on a predefined table associating the at least one of the granularity configuration and the distribution configuration with at least one of a subcarrier spacing, a system bandwidth and the total number of resource blocks in the system bandwidth.
In an analogous art, Chae teaches determining the granularity configuration and the distribution configuration comprising: determining at least one of the granularity configuration and the distribution configuration based on a predefined table associating the at least one of the granularity configuration and the distribution configuration with at least one of a subcarrier spacing, a system bandwidth and the total number of resource blocks in the system bandwidth ([0130] a unit of distributing RBs can be determined in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chae’s method with Zhang’s method so that the air-interface signaling is not needed when configuring the VRB-to-PRB mapping. Thus, radio resource is used more efficiently and the system performance can be improved.

Claims 5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Kim et al. and Zhao et al. (US 2020/0374063).
Regarding Claim 5, the combination of Zhang and Kim does not teach determining the mapping comprises: determining the resource granularity for the mapping as a resource element bundle comprising a plurality of subcarriers, based on a value of the determined granularity configuration and the number of subcarriers in a resource block.
In an analogous art, Zhao teaches determining the mapping comprises: determining the resource granularity for the mapping as a resource element bundle comprising a plurality of subcarriers, based on a value of the determined granularity configuration and the number of subcarriers in a resource block ([0143] The resource allocation information further includes six bits, and the six bits have 64 bit states, where the 64 bit states include 21 bit states, and the 21 bit states indicate, to user equipment, a resource allocation granularity of one resource block and resource allocation in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhao’s method with Zhang’s method in order to improve spectral efficiency of the PUSCH, a frequency resource that is of the PUSCH and that is fewer than 12 subcarriers needs to be allocated to the terminal device (Zhao [0048]). Moreover, a more flexible resource allocation mechanism is achieved with the configurable numbers of subcarriers as the mapping granularity.

Regarding Claim 8, the combination of Zhang and Kim does not teach determining the number of resource groups comprises: determining the number of resource groups as R = F / ρ, where F denotes a value of the determined distribution configuration, and ρ denotes a value of the determined granularity configuration.
In an analogous art, Zhao teaches determining the number of resource groups comprises: determining the number of resource groups as R = F / ρ, where F denotes a value of the determined distribution configuration, and ρ denotes a value of the determined granularity configuration ([0143] The resource allocation information further includes six bits, and the six bits have 64 bit states, where the 64 bit states include 21 12 bit states indicates that six subcarriers in a physical resource block m are allocated to the user equipment, and the physical resource block m is a resource block in the narrowband; and/or the 64 bit states further include 24 bit states, each of the 24 bit states indicates that three subcarriers in a physical resource block x are allocated to the user equipment, and the physical resource block x is a resource block in the narrowband (i.e, the number of states or groups is inversely proportional to the granularity number of subcarriers)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhao’s method with Zhang’s method in order to improve spectral efficiency of the PUSCH, a frequency resource that is of the PUSCH and that is fewer than 12 subcarriers needs to be allocated to the terminal device (Zhao [0048]). Moreover, a more flexible resource allocation mechanism is achieved with the configurable numbers of subcarriers as the mapping granularity.

Regarding Claim 12, the combination of Zhang and Kim does not teach the granularity configuration indicates a value selected from a predefined set including a positive number smaller than 1.
In an analogous art, Zhao teaches the granularity configuration indicates a value selected from a predefined set including a positive number smaller than 1 ([0143] The resource allocation information further includes six bits, and the six bits have 64 bit states, where the 64 bit states include 21 bit states, and the 21 bit states indicate, to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhao’s method with Zhang’s method in order to improve spectral efficiency of the PUSCH, a frequency resource that is of the PUSCH and that is fewer than 12 subcarriers needs to be allocated to the terminal device (Zhao [0048]). Moreover, a more flexible resource allocation mechanism is achieved with the configurable numbers of subcarriers as the mapping granularity.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Kim et al., Zhao et al. and Wu et al. (US 2020/0106491).
Regarding Claim 6, the combination of Zhang, Kim and Zhao does not teach the resource element bundle comprises L subcarriers, where L = └ ρ NsCRB┘, ρ denotes a value of the determined granularity configuration, NsCRB denotes the number of subcarriers in a resource block and└ ┘denotes a floor operation.
L = └ ρ NsCRB┘, ρ denotes a value of the determined granularity configuration, NsCRB denotes the number of subcarriers in a resource block and└ ┘denotes a floor operation ([0513] the frequency band granularity may be, for example but not limited to, one or more subcarriers (or a resource corresponding to one or more REs in frequency domain), a resource corresponding to one resource unit in frequency domain, a resource that corresponds to an RB group (RBG) including a plurality of resource units in frequency domain, or may be ½ resource unit, ¼ resource unit, or a precoding resource block group size (PRG size)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wu’s method with Zhang’s method so that spectral efficiency is improved and a more flexible resource allocation mechanism is achieved with the configurable numbers of subcarriers as the mapping granularity. Moreover, complexity of the granularity configuration can be further reduced with fewer choices of subcarrier numbers that can be configured for resource mapping.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Kim et al. and Li et al. (US 2020/0068610).
Regarding Claim 9, the combination of Zhang and Kim does not teach a value for the granularity configuration is determined to be same as a value for the distribution configuration.
VRB is nPRB, where nPRB = nVRB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with Zhang’s method so that a more flexible resource allocation method is implemented with either a centralized mapping or a distributed mapping to be configured.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Kim et al., Zhao et al. and Taherzadeh Boroujeni et al. (US 2020/0021419).
Regarding Claim 13, the combination of Zhang, Kim and Zhao does not teach the predefined set includes a value of 1/3 associated with a first demodulation reference signal mode, and a value of 1/4 associated with a second demodulation reference signal mode.
In an analogous art, Taherzadeh Boroujeni teaches the predefined set includes a value of 1/3 associated with a first demodulation reference signal mode, and a value of 1/4 associated with a second demodulation reference signal mode ([0103] One or more (e.g., some or all) of the REGs in a REG bundle may include a DMRS. In examples, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Taherzadeh Boroujeni’s method with Zhang’s method so that the VRB-to-PRB mapping is compatible with the DMRS density, and DMRS can be evenly distributed after the mapping. Thus, the decoding and demodulation performance of the receiver is improved.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Kim et al. and Taherzadeh Boroujeni et al.
Regarding Claim 14, the combination of Zhang and Kim does not teach the granularity configuration is specific to a demodulation reference signal mode.
In an analogous art, Taherzadeh Boroujeni teaches the granularity configuration is specific to a demodulation reference signal mode ([0103] One or more (e.g., some or all) of the REGs in a REG bundle may include a DMRS. In examples, REGs with DMRS (e.g., all REGs with DMRS) may have the same DMRS density. For example, the REGs with DMRS (e.g., all REGs with DMRS) may have a DMRS density of ⅓ or ¼. For the DMRS density of ⅓, a DMRS may be used for ⅓ of resource elements (REs) of an REG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Taherzadeh Boroujeni’s .

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Kim et al. and Li et al. (US 2019/0306861, hereinafter Li ‘861).
Regarding Claim 15, the combination of Zhang and Kim does not teach receiving a resource allocation indication from the network device, the resource allocation indication indicating a starting virtual resource and a length in terms of contiguously allocated resources.
In an analogous art, Li ‘861 teaches receiving a resource allocation indication from the network device, the resource allocation indication indicating a starting virtual resource and a length in terms of contiguously allocated resources ([0052] the frequency domain resource assignment information consists of a resource indication value (RIV) corresponding to a starting virtual resource block RBstart) and a length in terms of contiguously allocated resource blocks LRBs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li ‘861’s method with Zhang’s method so the virtual resource blocks can be flexibly allocated by the network device by indicating the configurable starting location and the length of resource blocks. Thus, the performance and efficiency of the system can be improved.

Regarding Claim 16, the combination of Zhang and Kim does not teach determining the mapping comprises: determining a starting virtual resource block based 
In an analogous art, Li ‘861 teaches determining the mapping comprises: determining a starting virtual resource block based on the indicated starting virtual resource and a value of the determined distribution configuration ([0083] FIG. 11 shows another example where the RIV is encoded according to a BWP of three (3) RBs based on the standard encoding method. The resulting starting virtual RB and length are multiplied by a factor of 2 when applied to the frequency allocation for another BWP of six (6) RBs; [0098] scaling factor(s) could be applied to the starting virtual resource block and/or the allocation length prior to performing an encoding according to one (or a combination) of the techniques discussed above. Furthermore, although embodiments have been described above in terms of a first (e.g., active) BWP and a second (e.g., initial) BWP, and how to define RIV encoding for the second BWP using RIV size of a first BWP, such embodiments can be applied to solve more general problems related to encoding of a RIV for a second BWP using a first RIV size value, where the first RIV size value is not a “natural” RIV size of the second BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li ‘861’s method with Zhang’s method so the virtual resource blocks can be flexibly allocated by the network device by indicating the configurable starting location and the length of resource blocks. Moreover, the signaling overhead can be saved when resource blocks are allocated by the network device with scaled starting resource information. Thus, the performance and efficiency of the system can be improved.

RBstart = F · blockstart, where F denotes the value of the determined distribution configuration, and blockstart denotes a value of a starting virtual resource indicated by the received resource allocation indication.
In an analogous art, Li ‘861 teaches the starting virtual resource block is determined as RBstart = F · blockstart, where F denotes the value of the determined distribution configuration, and blockstart denotes a value of a starting virtual resource indicated by the received resource allocation indication ([0083] FIG. 11 shows another example where the RIV is encoded according to a BWP of three (3) RBs based on the standard encoding method. The resulting starting virtual RB and length are multiplied by a factor of 2 when applied to the frequency allocation for another BWP of six (6) RBs; [0098] scaling factor(s) could be applied to the starting virtual resource block and/or the allocation length prior to performing an encoding according to one (or a combination) of the techniques discussed above. Furthermore, although embodiments have been described above in terms of a first (e.g., active) BWP and a second (e.g., initial) BWP, and how to define RIV encoding for the second BWP using RIV size of a first BWP, such embodiments can be applied to solve more general problems related to encoding of a RIV for a second BWP using a first RIV size value, where the first RIV size value is not a “natural” RIV size of the second BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li ‘861’s method with Zhang’s method so the virtual resource blocks can be flexibly allocated by the network device by indicating the configurable starting location and the length of resource blocks. 

Regarding Claim 18, the combination of Zhang and Kim does not teach determining the mapping comprises: determining the number of contiguously allocated resource blocks based on the indicated length and a value of the determined distribution configuration.
In an analogous art, Li ‘861 teaches determining the mapping comprises: determining the number of contiguously allocated resource blocks based on the indicated length and a value of the determined distribution configuration ([0083] FIG. 11 shows another example where the RIV is encoded according to a BWP of three (3) RBs based on the standard encoding method. The resulting starting virtual RB and length are multiplied by a factor of 2 when applied to the frequency allocation for another BWP of six (6) RBs; [0098] scaling factor(s) could be applied to the starting virtual resource block and/or the allocation length prior to performing an encoding according to one (or a combination) of the techniques discussed above. Furthermore, although embodiments have been described above in terms of a first (e.g., active) BWP and a second (e.g., initial) BWP, and how to define RIV encoding for the second BWP using RIV size of a first BWP, such embodiments can be applied to solve more general problems related to encoding of a RIV for a second BWP using a first RIV size value, where the first RIV size value is not a “natural” RIV size of the second BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li ‘861’s method with 

Regarding Claim 19, the combination of Zhang and Kim does not teach the number of contiguously allocated resource blocks is determined as LRBs = F · Lblock, where F denotes the value of the distribution configuration, and Lblock denotes the length in terms of contiguously allocated resources indicated by the received resource allocation indication.
In an analogous art, Li ‘861 teaches the number of contiguously allocated resource blocks is determined as LRBs = F · Lblock, where F denotes the value of the distribution configuration, and Lblock denotes the length in terms of contiguously allocated resources indicated by the received resource allocation indication ([0083] FIG. 11 shows another example where the RIV is encoded according to a BWP of three (3) RBs based on the standard encoding method. The resulting starting virtual RB and length are multiplied by a factor of 2 when applied to the frequency allocation for another BWP of six (6) RBs; [0098] scaling factor(s) could be applied to the starting virtual resource block and/or the allocation length prior to performing an encoding according to one (or a combination) of the techniques discussed above. Furthermore, although embodiments have been described above in terms of a first (e.g., active) BWP and a second (e.g., initial) BWP, and how to define RIV encoding for the second BWP using RIV size of a first BWP, such embodiments can be applied to solve more general 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li ‘861’s method with Zhang’s method so the virtual resource blocks can be flexibly allocated by the network device by indicating the configurable starting location and the length of resource blocks. Moreover, the signaling overhead can be saved when resource blocks are allocated by the network device with scaled length information. Thus, the performance and efficiency of the system can be improved.

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 20, the prior arts either alone or combination fails to teach if the indicated length is less than a value of the determined distribution configuration, determining the number of contiguously allocated resource blocks to be equal to the value of the determined distribution configuration; and if the indicated length is no less than the value of the determined distribution configuration F, determining the number of contiguously allocated resources to be the indicated length.
LRB = m · F, where m is the smallest integer which makes m·F equal to or larger than the indicated length.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun (US 2020/0221424) teaches resource mapping method and granularity.
	Tooher et al. (US 2019/0208482) teaches method for flexible resource usage with VRB to PRB mapping.
	Li et al. (US 2020/0344758) teaches method for resource mapping.
Chen et al. (US 2020/0145156) teaches method for obtaining resource indication value.
Xu (US 2020/0068591) teaches method for control resource bundling and mapping in 5G system.
Golitschek Edler von Elbwart et al. (US 2017/0318565) teaches method for indicating starting VRB and the length of VRB. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413